Citation Nr: 0835408	
Decision Date: 10/15/08    Archive Date: 10/27/08

DOCKET NO.  02-21 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Educational Assistance under 
38 U.S.C., Chapter 35.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The appellant is the surviving spouse of the veteran who 
served on active duty from October 1972 to March 1977 and 
from September 1990 to November 1991.  The veteran died in 
January 2002.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a March 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  The Board remanded the case in January 2005 and 
again in January 2008, and it is now before the Board for 
further appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant is seeking Dependency and Indemnity 
Compensation (DIC) under 38 U.S.C. § 1310 based on her claim 
of entitlement to service connection for the cause of the 
veteran's death.  As noted in the previous remand, the United 
States Court of Appeals for Veterans Claims (Court) has held 
that a tailored notice in claims for DIC benefits must 
include (1) a statement of the conditions, if any, for which 
a veteran was service connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  Pursuant to the 
Board's remand, the RO sent the appellant a duty to assist 
letter in January 2008, however the letter was not compliant 
with the Hupp requirements; most specifically, it did not 
include a statement of the conditions for which the veteran 
was service connected at the time of his death.  

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders and that 
VA has a duty to ensure compliance with the terms of the 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  While the 
Board regrets the additional delay to the appellant, a remand 
is necessary so that she may be provided with a notice which 
complies with the Hupp requirements.

Accordingly, the case is REMANDED for the following action:

1.  Provide the appellant with a letter 
that complies with the provisions of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 
and the Court's decision in Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).  The 
letter should include (1) a statement of 
the conditions for which the veteran was 
service connected at the time of his 
death, (2) an explanation of the evidence 
and information required to substantiate 
the DIC claim based on the veteran's 
previously service-connected conditions, 
and (3) an explanation of the evidence and 
information required to substantiate the 
DIC claim based on a condition not yet 
service connected.  Provide the appellant 
with notice of what information and 
evidence she should provide and what 
evidence VA will obtain.  Notify her that 
she should submit any evidence in her 
possession that pertains to her claim.

2.  Then, after completion of any other 
development indicated by the state of the 
record, readjudicate the claims of 
entitlement to service connection for the 
cause of the veteran's death and 
entitlement to Dependents' Educational 
Assistance under 38 U.S.C., Chapter 35.  
If the benefits sought on appeal remain 
denied, issue an appropriate supplemental 
statement of the case and provide the 
appellant and her representative an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




